SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2014 and Independent Auditors’ Report Review Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2014, comprising the balance sheet as at that date and the statements of operations and comprehensive income for the quarter and six-months periods then ended, and the statements of changes in equity and cash flows for the six-months period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 - Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2014. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, August 7, 2014 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at June 30, 2014 All amounts in thousands of reais Consolidated Parent Company Assets Note Jun/2014 Dec/2013 Jun/2014 Dec/2013 2.1.1(a) Revised Revised Current assets Cash and cash equivalents 3 3,150,894 4,335,859 2,244,509 2,425,078 Financial investments 4 155,307 86,719 155,307 86,535 Trade accounts receivable 5 2,799,470 2,810,520 4,056,636 3,814,830 Inventories 6 5,118,116 5,033,593 3,060,239 2,848,700 Taxes recoverable 8 2,363,511 2,237,213 1,236,182 1,246,858 Dividends and interest on capital 7 150 77,880 78,031 Prepaid expenses 152,475 62,997 91,432 19,778 Related parties 7 166,057 124,487 45,910 100,173 Derivatives operations 14.1.1 32,341 34,101 32,141 28,951 Other receivables 247,509 233,808 162,636 141,360 14,185,680 14,959,447 11,162,872 10,790,294 Non-current assets held for sale 1(a)(x) 37,681 14,185,680 14,997,128 11,162,872 10,790,294 Non-current assets Financial investments 4 22,622 20,779 22,622 20,774 Trade accounts receivable 5 27,189 61,875 18,851 60,328 Advances to suppliers 6 77,177 116,714 77,177 116,714 Taxes recoverable 8 1,099,224 1,285,990 837,071 899,751 Deferred income tax and social contribution 16 705,573 1,123,313 335,260 674,273 Judicial deposits 211,603 209,910 195,289 194,397 Related parties 7 136,013 133,649 93,363 404,668 Insurance claims 162,597 139,497 161,402 138,308 Derivatives operations 14.1.1 63,851 137,345 Other receivables 138,848 141,526 117,074 112,497 Investments in subsidiaries and jointly-controlled investments 9 116,465 115,385 10,809,165 10,479,371 Other investments 6,510 6,501 6,123 6,123 Property, plant and equipment 10 26,687,540 25,413,548 11,705,971 11,650,667 Intangible assets 11 2,851,273 2,912,630 2,222,134 2,225,326 32,306,485 31,818,662 26,601,502 26,983,197 Total assets 46,492,165 46,815,790 37,764,374 37,773,491 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at June 30, 2014 All amounts in thousands of reais Continued Consolidated Parent Company Liabilities and shareholders' equity Note Jun/2014 Dec/2013 Jun/2014 Dec/2013 2.1.1(a) Revised Revised Current liabilities Trade payables 9,766,021 10,421,687 8,429,953 8,845,414 Borrowings 12 1,329,292 1,248,804 1,885,195 1,283,046 Project finance 13 26,966 25,745 Derivatives operations 14.1.1 53,400 95,123 13,549 20,751 Payroll and related charges 436,779 490,816 292,696 320,548 Taxes payable 15 524,644 445,424 271,848 316,408 Dividends and interest on capital 4,533 131,799 1,756 129,022 Advances from customers 213,829 297,403 38,632 38,274 Sundry provisions 17 92,616 105,856 53,305 60,991 Post-employment benefits 18 158,137 158,122 Accounts payable to related parties 7 225,885 127,629 Other payables 148,732 174,007 72,022 54,501 12,596,812 13,594,801 11,284,841 11,354,706 Non-current liabilities Borrowings 12 16,482,787 17,353,687 10,147,682 11,721,414 Project finance 13 5,447,011 4,705,661 Derivatives operations 14.1.1 367,438 396,040 367,395 396,040 Taxes payable 15 819,638 902,875 756,728 839,531 Accounts payable to related parties 7 6,015,641 5,148,743 Long-term incentives 9,274 9,274 Deferred income tax and social contribution 16 842,295 863,405 Post-employment benefits 18 276,502 44,054 207,134 Provision for losses on subsidiaries and jointly-controlled investments 175,181 149,213 Advances from customers 108,404 152,635 36,135 53,807 Sundry provisions 17 453,609 449,694 221,891 226,007 Other payables 736,604 662,330 250,272 281,646 25,534,288 25,539,655 18,178,059 18,825,675 Shareholders' equity 20 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 55,307 410,149 55,307 410,149 Other comprehensive income (577,370) (1,092,691) (577,370) (1,092,691) Treasury shares (48,892) (48,892) Accumulated profit 547,885 547,885 Total attributable to the Company's shareholders 8,252,582 7,544,218 8,301,474 7,593,110 Non-controlling interest in Braskem Idesa 108,483 137,116 8,361,065 7,681,334 8,301,474 7,593,110 Total liabilities and shareholders' equity 46,492,165 46,815,790 37,764,374 37,773,491 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2014 All amounts in thousands of reais Consolidated Note 2Q14 YTD14 2Q13 YTD13 2.1.1(b) Revised Revised Net sales revenue 22 10,853,109 22,695,735 9,747,244 19,248,414 Cost of products sold (9,599,795) (19,924,421) (8,654,081) (17,144,235) Gross profit 1,253,314 2,771,314 1,093,163 2,104,179 Income (expenses) Selling and distribution (281,691) (551,200) (245,199) (497,238) General and administrative (289,726) (564,740) (248,368) (501,730) Research and development (32,876) (67,018) (26,677) (51,241) Results from equity investments 9(c) 592 586 1,528 (3,194) Other operating income (expenses), net 23 (14,966) 174,983 (24,914) (53,678) Operating profit 634,647 1,763,925 549,533 997,098 Financial results 24 Financial expenses (522,589) (1,099,617) (1,002,054) (1,232,967) Financial income 44,861 61,744 330,401 453,513 Profit before income tax and social contribution 156,919 726,052 217,644 Current and deferred income tax and social contribution 16 (32,516) (205,306) (2,965) (109,831) Profit for the period 124,403 520,746 107,813 Attributable to: Company's shareholders 128,477 533,783 (114,087) 101,920 Non-controlling interest in Braskem Idesa (13,037) (10,998) 5,893 Profit for the period 124,403 520,746 107,813 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2014 All amounts in thousands of reais Parent Company Note 2Q14 YTD14 2Q13 YTD13 2.1.1(b) Revised Revised Net sales revenue 22 6,069,598 12,664,673 5,799,541 11,308,324 Cost of products sold (5,475,322) (11,200,186) (5,018,467) (9,988,118) Gross profit 594,276 1,464,487 781,074 1,320,206 Income (expenses) Selling and distribution (160,856) (323,780) (145,941) (294,515) General and administrative (186,567) (360,304) (155,995) (310,183) Research and development (24,091) (44,664) (20,426) (38,941) Results from equity investments 9(c) 231,776 453,157 (118,014) 44,169 Other operating income (expenses), net 23 4,950 256,831 11,907 (8,324) Operating profit 459,488 1,445,727 352,605 712,412 Financial results 24 Financial expenses (411,323) (803,421) (739,901) (891,410) Financial income (10,802) (101,875) 307,972 353,286 Profit before income tax and social contribution 37,363 540,431 174,288 Current and deferred income tax and social contribution 16 91,114 (6,648) (34,763) (72,368) Profit for the period 128,477 533,783 101,920 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2014 All amounts in thousands of reais, except earnings per share Continued Consolidated Nota 2Q14 YTD14 2Q13 YTD13 2.1.1(b) Revised Revised Profit for the period 124,403 520,746 107,813 Other comprehensive income: Items that will be subsequently reclassified to profit or loss: Fair value of cash flow hedge 6,893 31,583 Income tax and social contribution (10,738) Fair value of cash flow hedge Braskem Idesa (37,867) (13,261) (17,022) Exchange variation of foreign sales hedge 14.1.1(c) 408,812 946,688 (1,517,598) (1,517,598) Income tax and social contribution (321,874) 515,983 515,983 269,816 624,814 (1,001,615) (1,001,615) Foreign currency translation adjustment (44,296) (93,965) 111,427 108,250 Total 212,259 513,827 Total comprehensive income for the period 336,662 1,034,573 Attributable to: Company's shareholders 347,783 1,063,206 (1,009,153) (799,967) Non-controlling interest in Braskem Idesa (28,633) (6,120) 14,415 Total comprehensive income for the period 336,662 1,034,573 Parent Company Nota 2Q14 YTD14 2Q13 YTD13 2.1.1(b) Revised Revised Profit for the period 128,477 533,783 101,920 Other comprehensive income: Items that will be subsequently reclassified to profit or loss: Fair value of cash flow hedge 6,893 31,583 Income tax and social contribution (10,738) Fair value of cash flow hedge Braskem Idesa (28,400) (8,808) (7,555) Exchange variation of foreign sales hedge 14.1.1(c) 408,812 946,688 (1,517,598) (1,517,598) Income tax and social contribution (321,874) 515,983 515,983 269,816 624,814 (1,001,615) (1,001,615) Foreign currency translation adjustment (41,702) (87,836) 106,549 99,728 Total 219,306 529,423 Total comprehensive income for the period 347,783 1,063,206 Parent Company 2Q14 YTD14 2Q13 YTD13 Nota Basic and Diluted Basic and Diluted Basic and Diluted Basic and Diluted 2.1.1(b) Revised Revised Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 21 Earnings per share - common 0.6705 Earnings per share - preferred shares class "A" 0.6705 0.2959 Earnings per share - preferred shares class "B" 0.6062 0.2964 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Returns dividends comprehensive Treasury Accumulated shareholders' interest shareholders' Note Capital reserve reserve Earnings proposed income shares profit (loss) interest in Braskem Idesa equity At December 31, 2012 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 101,920 101,920 5,893 107,813 Fair value of cash flow hedge, net of taxes (1,001,615) (1,001,615) (1,001,615) Foreign currency translation adjustment 99,728 99,728 8,522 108,250 (901,887) 101,920 (799,967) 14,415 (785,552) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 Realization of deemed cost of jointly-controlled investment, net of taxes (484) 484 (14,102) 14,102 Contributions to shareholders: Absorption of losses (565,549) 565,549 Capital increase of non-controlling shareholders 35,405 35,405 Loss on interest in subsidiary (1,994) (1,994) (1,994) (565,549) (1,994) 565,549 (1,994) 35,405 33,411 At June 30, 2013 (Revised) 2.1.1(b) 8,043,222 232,430 116,022 7,762,210 137,633 7,899,843 At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the period: Profit (loss) for the period 533,783 533,783 (13,037) 520,746 Exchange variation of foreign sales hedge, net of taxes 624,814 624,814 624,814 Fair value of cash flow hedge, net of taxes (7,555) (7,555) (9,467) (17,022) Foreign currency translation adjustment (87,836) (87,836) (6,129) (93,965) 529,423 533,783 1,063,206 (28,633) 1,034,573 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,620) 13,620 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,102) 14,102 Contributions and distributions to shareholders: Additional dividends proposed (354,842) (354,842) (354,842) (354,842) (354,842) (354,842) At June 30, 2014 8,043,222 232,430 26,895 28,412 547,885 8,252,582 108,483 8,361,065 The Management notes are an integral part of the financial statements 6 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent Company Revenue reserves Total Additional Other Braskem Capital Legal Returns dividends comprehensive Accumulated shareholders' Note Capital reserve reserve Earnings proposed income profit (loss) interest At December 31, 2012 8,043,222 797,979 337,411 8,613,063 Comprehensive income for the period: Profit for the period 101,920 101,920 Fair value of cash flow hedge, net of taxes (1,001,615) (1,001,615) Foreign currency translation adjustment 99,728 99,728 (901,887) 101,920 (799,967) Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 Realization of deemed cost of jointly-controlled investment, net of taxes (484) 484 (14,102) 14,102 Contributions to shareholders: Absorption of losses (565,549) 565,549 Loss on interest in subsidiary (1,994) (1,994) (565,549) (1,994) 565,549 (1,994) At June 30, 2013 (Revised) 2.1.1(b) 8,043,222 232,430 116,022 7,811,102 At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,593,110 Comprehensive income for the period: Profit for the period 533,783 533,783 Exchange variation of foreign sales hedge, net of taxes 624,814 624,814 Fair value of cash flow hedge, net of taxes (7,555) (7,555) Foreign currency translation adjustment (87,836) (87,836) 529,423 533,783 1,063,206 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (13,620) 13,620 Realization of deemed cost of jointly-controlled investment, net of taxes (482) 482 (14,102) 14,102 Contributions and distributions to shareholders: Additional dividends proposed 20(b) (354,842) (354,842) (354,842) (354,842) At June 30, 2014 8,043,222 232,430 26,895 28,412 547,885 8,301,474 The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of cash flows at June 30, 2014 All amounts in thousands of reais Consolidated Parent Company Note Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Revised Profit before income tax and social contribution 726,052 217,644 540,431 174,288 Adjustments for reconciliation of profit Depreciation, amortization and depletion 1,002,504 971,728 620,242 603,005 Results from equity investments 9(c) (586) 3,194 (453,157) (44,169) Interest and monetary and exchange variations, net 567,397 512,015 472,341 494,918 Cost amount of the investment sold in the divestment date 23 (277,338) (277,338) Provision for losses and asset write-downs of long-term 4,899 43,919 5,938 2,161 2,022,928 1,748,500 908,457 1,230,203 Changes in operating working capital Held-for-trading financial investments (64,543) 101,391 (60,281) 105,343 Trade accounts receivable 35,768 (103,943) (200,340) (1,023,648) Inventories (20,830) (280,945) (151,967) (35,376) Taxes recoverable 102,834 (109,662) 93,733 982 Prepaid expenses (89,478) (80,565) (71,654) (33,534) Other receivables (75,020) 18,738 (17,494) (115,762) Trade payables (310,079) 534,074 (69,874) 915,174 Taxes payable (145,337) (8,789) (127,516) 2,397 Long-term incentives (9,274) (562) (9,274) (563) Advances from customers (127,805) 200,988 (17,207) (231,105) Sundry provisions (9,325) (41,539) (11,770) (24,037) Other payables 59,068 363,945 14,506 20,458 Cash from (used in) operations 1,368,907 2,341,631 279,319 810,532 Interest paid (499,792) (512,935) (348,116) (233,154) Income tax and social contribution paid (42,366) (34,765) (20,377) (12,049) Net cash generated (used in) by operating activities 826,749 1,793,931 565,329 Proceeds from the sale of fixed assets 9,968 1,141 9,605 Proceeds from the sale of investments 315,000 233,000 315,000 233,000 Beginning cash of Quantiq and IQAG 2.1.1(b) 9,985 Acquisitions of investments in subsidiaries and associates (31) (4,709) (106,245) Acquisitions to property, plant and equipment (2,657,047) (2,150,379) (682,173) (419,171) Acquisitions of intangible assets (14,467) (8,264) (14,192) (7,767) Held-for-maturity and available for sale financial investments 10,826 19,584 6,375 10,329 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 3,312,446 4,584,995 979,016 3,629,200 Payment of borrowings (3,549,037) (4,382,268) (1,657,667) (3,532,445) Project finance 13 Obtained funds Related parties 1,021,760 Obtained loans 303,780 130,801 Payment of loans (188,291) (114,621) Net current transactions 1,323,969 185,584 Dividends paid (482,108) (30) (482,108) (30) Non-controlling interests in Braskem Idesa (70) 32,712 Net cash provided (used in) by financing activities 302,991 235,409 278,699 298,489 Exchange variation on cash of foreign subsidiaries 21,015 (12,328) Increase (decrease) in cash and cash equivalents 122,048 573,964 Represented by Cash and cash equivalents at the beginning for the period 4,335,859 3,287,622 2,425,078 1,627,928 Cash and cash equivalents at the end for the period 3,150,894 3,409,670 2,244,509 2,201,892 Increase (decrease) in cash and cash equivalents 122,048 573,964 The Management notes are an integral part of the financial statements 8 Braskem S.A. Statement of value added at June 30, 2014 All amounts in thousands of reais Consolidated Parent Company Note Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Revised Revenue 26,186,970 22,412,922 14,955,378 13,403,305 Sale of goods, products and services 26,024,165 22,520,665 14,687,520 13,420,007 Other income (expenses), net 194,817 (89,974) 276,683 (4,749) Allowance for doubtful accounts (32,012) (17,769) (8,825) (11,953) Inputs acquired from third parties Cost of products, goods and services sold (21,404,582) (18,576,791) (12,245,521) (11,055,739) Material, energy, outsourced services and others (771,912) (641,618) (507,265) (406,244) Impairment of assets 106 (259) (155) (188) Gross value added 4,010,582 3,194,254 2,202,437 1,941,134 Depreciation, amortization and depletion (1,002,504) (971,728) (620,242) (603,005) Net value added produced by the entity 3,008,078 2,222,526 1,582,195 1,338,129 Value added received in transfer 62,763 450,491 351,481 397,631 Results from equity investments 9(c) 586 (3,194) 453,157 44,169 Financial income 61,744 453,513 (101,875) 353,286 Other 433 172 199 176 Total value added to distribute 3,070,841 2,673,017 1,933,676 1,735,760 Personnel 486,267 392,965 285,449 245,928 Direct compensation 372,307 306,272 219,106 192,719 Benefits 87,251 62,999 45,399 34,376 FGTS (Government Severance Pay Fund) 26,709 23,694 20,944 18,833 Taxes, fees and contributions 862,520 871,072 233,495 440,322 Federal 292,093 413,609 68,064 131,940 State 561,014 447,899 163,222 304,660 Municipal 9,413 9,564 2,209 3,722 Remuneration on third parties' capital 1,201,308 1,301,167 880,949 947,590 Financial expenses (including exchange variation) 1,093,418 1,218,666 799,880 881,868 Rentals 107,890 82,501 81,069 65,722 Remuneration on own capital 520,746 107,813 533,783 101,920 Profit for the period 533,783 101,920 533,783 101,920 Non-controlling interests in Braskem Idesa (13,037) 5,893 Value added distributed 3,070,841 2,673,017 1,933,676 1,735,760 · The statement of value added is not required under the standards issued by the International Accounting Standards Board (“IASB”). The Management notes are an integral part of the financial statements 9 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 of which in the Brazilian states of Alagoas (“AL”), BA, Rio de Janeiro (“RJ”), Rio Grande do Sul (“RS”) and São Paulo (“SP”), five are located in the United States, in the states of Pennsylvania, Texas and West Virginia and two are located in Germany. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements On December 31, 2013, the parent company entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315million, which were received over the course of the second quarter of 2014. The assets of DAT were shown in the balance sheet of December 31, 2013 as “assets available for sale.” DAT did not register results or hold liabilities in the year ended on December 31, 2013. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of the operations from Braskem to OA, upon the recognition of a gain of R$277,338 (Note 23). Other corporate events of 2013 and which did not produce significant impact on these financial statements were presented in the 2013 annual financial statements of the Company in Note 1(b). (b) Solvay Indupa On December 17, 2013, the Parent Company entered into a share purchase agreement (“Agreement”) with Solvay Argentina S.A. (“Solvay Argentina”), by which it committed to acquire, upon fulfillment of certain conditions envisaged in the Agreement ("Acquisition"), 292,453,490 shares representing 70.59% of the total and voting capital of Solvay Indupa S.A.I.C. (“Solvay Indupa”), at the unit price of US$0.085, to be paid on the date of consummation of the acquisition. The acquisition price is based on the Enterprise Value of US$ 290 million. Solvay Indupa, which produces PVC and caustic soda, has two integrated production sites located in: (i) Santo André, São Paulo, with the capacity to produce 300 kton of PVC* and 170 kton of caustic soda*; and (ii) Bahía Blanca in the Province of Buenos Aires, with the capacity to produce 240 kton of PVC* and 180 kton of caustic soda*. Solvay Indupa holds (i) 158,534,671 shares in Solvay Indupa do Brasil S.A. (“Indupa Brasil”) representing 99.99% of its total and voting capital; and (ii) 1,010,638 shares in Solalban Energía S.A. (“Solalban”) representing 58.00% of its total and voting capital. On December 18, 2013, Braskem submitted to the Securities and Exchange Commission of Argentina (“CNV”) a proposal to carry out a public tender offer for shares representing 29.41% of the capital of Solvay Indupa traded on the Buenos Aires Stock Exchange, pursuant to applicable legislation. This initial proposal was not fully accepted by CNV, and on February 21, 2014 Braskem submitted a new proposal, which is still under analysis by CNV. Moreover, Braskem also intends to cancel the registration of Solvay Indupa do Brasil with the Securities and Exchange Commission of Brazil (CVM). 10 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated The conclusion and effective implementation of the Acquisition is subject to, among other operational conditions, approval by Brazil’s antitrust agency CADE ( Conselho Administrativo de Defesa Econômica ). * Unaudited (c) Net working capital On June 30, 2014, the Parent Company’s net working capital was negative R$121,969 (in 2013, negative R$564,412). On the other hand, consolidated net working capital is positive R$1,588,868 (in 2013, R$1,402,327). Consolidated numbers are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reason, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the Company. (d) Effect of foreign exchange variation The Company is exposed to foreign exchange variation on the balances and transactions made in currencies other than its functional currencies, particularly in U.S. dollar, such as financial investments, trade accounts receivable, trade payables, borrowings and sales. In addition to the exchange effect of the U.S. dollar in relation to the Brazilian real, Braskem is exposed to the U.S. dollar through its subsidiaries abroad, particularly those where the functional currency is the euro and the Mexican peso. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date of each operation. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: Effect of foreign exchange variation End of period rate U.S. dollar - Brazilian real, June/2014 2.2025 U.S. dollar - Mexican peso, June/2014 12.9710 U.S. dollar - euro, June/2014 0.7305 U.S. dollar - Brazilian real, Dec/2013 2.3426 U.S. dollar - Mexican peso, Dec/2013 13.1005 U.S. dollar - euro, Dec/2013 0.7260 Devaluation of the U.S. dollar in relation to the Brazilian real -5.98% Devaluation of the U.S. dollar in relation to the Mexican peso -0.99% Devaluation of the U.S. dollar in relation to the euro 0.61% Average rate for the period U.S. dollar - Brazilian real, June/2014 2.2974 U.S. dollar - Mexican peso, June/2014 13.1143 U.S. dollar - euro, June/2014 0.7297 U.S. dollar - Brazilian real, June/2013 2.0333 U.S. dollar - Mexican peso, June/2013 12.5571 U.S. dollar - euro, June/2013 0.7619 Appreciation of the U.S. dollar in relation to the Brazilian real 12.99% Appreciation of the U.S. dollar in relation to the Mexican peso 4.44% Devaluation of the U.S. dollar in relation to the euro -4.23% 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2013, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). 11 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2013 financial statements. On June 30, 2014, the Company started to include in its balance sheet the net value, per legal entity, of the amounts related to deferred income and social contribution tax assets and liabilities on its profit, due to due legal right of each entity to offset these amounts. The balance sheet at December 31, 2013 was revised to reflect such adjustment, as shown in Note 2.1.1 (a). Revised The financial statements for the period ended December 31, 2013 and June 30, 2013 were restated as follows: (a) December 31, 2013 – The balance sheets and respective notes were restated to reflect deferred Income Tax (“IR”) and Social Contribution (“CSL”) on a net basis (Note 2.1); and The effects of this restatement are shown below: Balance Sheet Dec/2013 Consolidated Parent Company Published (a) Effects Revised Published (a) Effects Revised Assets Current assets 14,997,128 14,997,128 10,790,294 10,790,294 Non-current assets Deferred income tax and social contribution (1,530,293) 1,123,313 1,769,683 (1,095,410) 674,273 Other assets 30,695,349 30,695,349 26,308,924 26,308,924 33,348,955 31,818,662 28,078,607 26,983,197 Total assets 48,346,083 46,815,790 38,868,901 37,773,491 Liabilities and shareholders' equity Current liabilities 13,594,801 13,594,801 11,354,706 11,354,706 Non-current liabilities Deferred income tax and social contribution (1,530,293) 863,405 1,095,410 (1,095,410) Other liabilities 24,676,250 24,676,250 18,825,675 18,825,675 27,069,948 25,539,655 19,921,085 18,825,675 Shareholders' equity 7,681,334 7,681,334 7,593,110 7,593,110 Total liabilities and shareholders' equity 46,815,790 38,868,901 37,773,491 (b) June 30, 2013 – The statement of operations, of changes in equity, of cash flows, of value added and respective notes were restated to include the results of the operations of Quantiq Distribuidora Ltda. (“Quantiq”) and IQAG Armazéns Gerais Ltda. (“IQAG”) as a result of the decision by the Company not to sell these assets. The effects of these restatements were as follows: 12 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Statement of operations for the period Consolidated 2Q13 YTD13 Published (b) Effects Revised Published (b) Effects Revised Net sales revenue 219,620 9,747,244 18,823,375 425,039 19,248,414 Cost of products sold (8,470,621) (183,460) (8,654,081) (16,786,296) (357,939) (17,144,235) Gross profit 1,057,003 36,160 1,093,163 2,037,079 67,100 2,104,179 Income (expenses) Selling and distribution (240,196) (5,003) (245,199) (486,568) (10,670) (497,238) General and administrative (228,153) (20,215) (248,368) (465,159) (36,571) (501,730) Research and development (26,677) (26,677) (51,241) (51,241) Results from equity investments 1,528 1,528 (3,194) (3,194) Other operating income (expenses), net 189 (24,914) (54,158) 480 (53,678) Operating profit 538,402 11,131 549,533 976,759 20,339 997,098 Financial results Financial expenses (995,764) (6,290) (1,002,054) (1,225,814) (7,153) (1,232,967) Financial income 329,967 434 330,401 452,831 682 453,513 Profit before income tax and social contribution 5,275 203,776 13,868 217,644 Current and deferred income tax and social contribution (2,136) (2,965) (105,197) (4,634) (109,831) Profit for the period 3,139 98,579 9,234 107,813 Attributable to: Company's shareholders (117,226) 3,139 (114,087) 92,686 9,234 101,920 Non-controlling interest in Braskem Idesa (10,998) 5,893 5,893 3,139 98,579 9,234 107,813 13 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Parent Company 2Q13 YTD13 Published (b) Effects Revised Published (b) Effects Revised Net sales revenue 5,799,541 11,308,324 11,308,324 Cost of products sold (5,018,467) (5,018,467) (9,988,118) (9,988,118) Gross profit 781,074 781,074 1,320,206 1,320,206 Income (expenses) Selling and distribution (145,941) (145,941) (294,515) (294,515) General and administrative (155,995) (155,995) (310,183) (310,183) Research and development (20,426) (20,426) (38,941) (38,941) Results from equity investments (121,153) 3,139 (118,014) 34,935 9,234 44,169 Other operating income (expenses), net 11,907 (8,324) (8,324) Operating profit 349,466 3,139 352,605 703,178 9,234 712,412 Financial results Financial expenses (739,901) (739,901) (891,410) (891,410) Financial income 307,972 307,972 353,286 353,286 Profit before income tax and social contribution 3,139 165,054 9,234 174,288 Current and deferred income tax and social contribution (34,763) (72,368) (72,368) Profit for the period 3,139 92,686 9,234 101,920 14 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Statement of cash flows Jun/2013 Consolidated Parent Company Published (b) Effects Revised Published (b) Effects Revised Profit before income tax and social contribution 203,776 13,868 217,644 165,054 9,234 174,288 Adjustments for reconciliation of profit Depreciation, amortization and depletion 967,935 3,793 971,728 603,005 603,005 Results from equity investments 3,194 3,194 (34,935) (9,234) (44,169) Interest and monetary and exchange variations, net 511,995 20 512,015 494,918 494,918 Provision for losses and asset write-downs of long-term 43,919 43,919 2,161 2,161 1,730,819 17,681 1,748,500 1,230,203 1,230,203 Changes in operating working capital Held-for-trading financial investments 101,391 101,391 105,343 105,343 Trade accounts receivable (82,981) (20,962) (103,943) (1,023,648) (1,023,648) Inventories (269,298) (11,647) (280,945) (35,376) (35,376) Taxes recoverable (98,296) (11,366) (109,662) 982 982 Prepaid expenses (79,802) (763) (80,565) (33,534) (33,534) Other receivables (13,013) 31,751 18,738 (115,762) (115,762) Trade payables 537,764 (3,690) 534,074 915,174 915,174 Taxes payable (8,645) (144) (8,789) 2,397 2,397 Long-term incentives (562) (562) (563) (563) Advances from customers 201,441 (453) 200,988 (231,105) (231,105) Sundry provisions (42,216) 677 (41,539) (24,037) (24,037) Other payables 365,045 (1,100) 363,945 20,458 20,458 Cash from (used in) operations 2,341,647 2,341,631 810,532 810,532 Interest paid (512,935) (512,935) (233,154) (233,154) Income tax and social contribution paid (34,765) (12,049) (12,049) Net cash generated (used in) by operating activities 1,793,947 1,793,931 565,329 565,329 Proceeds from the sale of fixed assets 1,141 1,141 Proceeds from the sale of investments 233,000 233,000 233,000 233,000 Beginning cash of Quantiq and IQAG 9,985 9,985 Acquisitions of investments in subsidiaries and associates (31) (106,245) (106,245) Acquisitions to property, plant and equipment (262) (2,150,379) (419,171) (419,171) Acquisitions of intangible assets (8,264) (8,264) (7,767) (7,767) Held-for-maturity and available for sale financial investments 19,584 19,584 10,329 10,329 Net cash generated (used in) investing activities 9,723 Short-term and long-term debt Obtained borrowings 4,584,995 4,584,995 3,629,200 3,629,200 Payment of borrowings (4,381,882) (386) (4,382,268) (3,532,445) (3,532,445) Related parties Obtained loans 130,801 130,801 Payment of loans (114,621) (114,621) Net current transactions 185,584 185,584 Dividends paid (30) (30) (30) (30) Non-controlling interests in Braskem Idesa 32,712 32,712 Net cash provided (used in) by financing activities 235,795 235,409 298,489 298,489 Exchange variation on cash of foreign subsidiaries (12,328) Increase (decrease) in cash and cash equivalents 112,727 9,321 122,048 573,964 573,964 Represented by Cash and cash equivalents at the beginning for the period 3,287,622 3,287,622 1,627,928 1,627,928 Cash and cash equivalents at the end for the period 3,400,349 9,321 3,409,670 2,201,892 2,201,892 Increase (decrease) in cash and cash equivalents 112,727 9,321 122,048 573,964 15 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Statement of value added Jun/2013 Consolidated Parent Company Published (b) Effects Revised Published (b) Effects Revised Revenue 21,893,699 519,223 22,412,922 13,403,305 13,403,305 Sale of goods, products and services 21,958,474 562,191 22,520,665 13,420,007 13,420,007 Other income (expenses), net (47,006) (42,968) (89,974) (4,749) (4,749) Allowance for doubtful accounts (17,769) (17,769) (11,953) (11,953) Inputs acquired from third parties Cost of products, goods and services sold (357,939) (18,576,791) (11,055,739) (11,055,739) Material, energy, outsourced services and others (641,618) (406,244) (406,244) Impairment of assets (259) (259) (188) (188) Gross value added 3,032,970 161,284 3,194,254 1,941,134 1,941,134 Depreciation, amortization and depletion (967,935) (3,793) (971,728) (603,005) (603,005) Net value added produced by the entity 2,065,035 157,491 2,222,526 1,338,129 1,338,129 Value added received in transfer 449,809 682 450,491 388,397 9,234 397,631 Results from equity investments (3,194) (3,194) 34,935 9,234 44,169 Financial income 452,831 682 453,513 353,286 353,286 Other 172 172 176 176 Total value added to distribute 2,514,844 158,173 2,673,017 1,726,526 9,234 1,735,760 Personnel 392,965 392,965 245,928 245,928 Direct compensation 306,272 306,272 192,719 192,719 Benefits 62,999 62,999 34,376 34,376 FGTS (Government Severance Pay Fund) 23,694 23,694 18,833 18,833 Taxes, fees and contributions 729,286 141,786 871,072 440,322 440,322 Federal 355,742 57,867 413,609 131,940 131,940 State 364,139 83,760 447,899 304,660 304,660 Municipal 9,405 159 9,564 3,722 3,722 Remuneration on third parties' capital 1,294,014 7,153 1,301,167 947,590 947,590 Financial expenses (including exchange variation) 1,211,513 7,153 1,218,666 881,868 881,868 Rentals 82,501 82,501 65,722 65,722 Remuneration on own capital 98,579 9,234 107,813 92,686 9,234 101,920 Profit for the period 92,686 9,234 101,920 92,686 9,234 101,920 Non-controlling interests in Braskem Idesa 5,893 5,893 Value added distributed 2,514,844 158,173 2,673,017 1,726,526 9,234 1,735,760 Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 (R1) and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. Accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2013 financial statements, except as presented in Note 2.2.1. 16 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated 2.2.1 Deferred income tax and social contribution Deferred income and social contribution tax assets and liabilities are stated at their net value in the balance sheet when there is a legal and enforceable right to offset current income and social contribution taxes, related to the same legal entity and tax authority. 2.2.2 Transaction costs with debt renegotiation Costs incurred with debt renegotiation that meet the qualitative and quantitative criteria determined by the standards for reclassification as debt exchange, are deemed transaction costs and amortized through the maturity of the renegotiated debt. The effects of this change in accounting practice are described in Note 12 (a). Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: 17 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Total interest - % Headquarters (Country) Jun/2014 Dec/2013 Direct and Indirect subsidiaries Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem Austria Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") Chile 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Importação Brazil 100.00 100.00 Braskem Inc Cayman Islands 100.00 100.00 Braskem México Mexico 100.00 100.00 Braskem México Serviços Mexico 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 Braskem Participações Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") Spain 100.00 100.00 Braskem Petroquímica Ltda ("Braskem Petroquímica") Brazil 100.00 100.00 Braskem Qpar Brazil 100.00 100.00 Common (i) British Virgin Islands 100.00 100.00 DAT Brazil 100.00 IQAG Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (i) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 Quantiq Brazil 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("Fundo Júpiter) Brazil 100.00 100.00 (i) Subsidiaries in the process of dissolution. Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit (loss) for the period Note Jun/2014 Dec/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Parent Company 8,301,474 7,593,110 533,783 101,920 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) Non-controlling interest in Braskem Idesa 108,483 137,116 (13,037) 5,893 Consolidated 8,361,065 7,681,334 520,746 107,813 18 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated New standards (i) Accounting standard that will be in force in 2014 The following standards will be in force in 2014 and will not cause any impacts on the consolidated financial statements of the Company: • IFRIC 21 – Levies; and • IAS 39 – Novation of Derivatives and Continuation of Hedge Accounting - Amendments to IAS 39. (ii) Accounting standard that will be in force after 2014 The Company is analyzing the impacts of adopting the standards issued by IASB in 2014 that will be in force after 2014: • IAS 16 e IAS 38 (applies to fiscal years beginning as of January 1, 2016) – Clarification of Acceptable Methods of Depreciation and Amortisation - Amendments to IAS 16 and IAS 38; • IFRS 15 (applies to fiscal years beginning as of January 1, 2017) – Revenue from Contracts with Customers; and • IFRS 9 (applies to fiscal years beginning as of January 1, 2018) – Financial Instruments. 3. Cash and cash equivalents The information on cash and cash equivalents were presented in the 2013 annual financial statements of the Company, in Note 6. Consolidated Jun/2014 Dec/2013 Cash and banks (i) 330,420 987,824 Cash equivalents: Domestic market 1,821,268 1,906,790 Foreign market (i) 999,206 1,441,245 Total 3,150,894 4,335,859 Parent Company 2,244,509 2,425,078 (i) On June 30, 2014, it includes cash and banks of R$86,789 (R$656,427 on December 31, 2013) and cash equivalents of R$99,072 (R$153,448 on December 31, 2013) of the subsidiary Braskem Idesa, available for use in its project. 19 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated 4. Financial investments The information on financial investments was presented in the 2013 annual financial statements of the Company, in Note 7. Consolidated Jun/2014 Dec/2013 Held-for-trading Investments in FIM Sol 74,316 61,670 Investments in foreign currency 2,534 3,773 Shares 1,170 1,170 Loans and receivables Investments in FIM Sol 61,148 Held-to-maturity Quotas of investment funds in credit rights 37,165 40,696 Restricted deposits 1,596 Time deposit investment 189 Investments in foreign currency (ii) 330,858 469,376 Compensation of investments in foreign currency (ii) (330,858) (469,376) Total 177,929 107,498 In current assets 155,307 86,719 In non-current assets 22,622 20,779 Total 177,929 107,498 Parent Company In current assets 155,307 86,535 In non-current assets 22,622 20,774 Total 177,929 107,309 (i) On June 30, 2014, Braskem Holanda had a financial investments held-to-maturity that was irrevocably offset by an export prepayment agreement of the Parent Company, in the same amount, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 12). This accounting offset was carried out in accordance with CPC 39 and IAS 32, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 20 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2013 annual financial statements of the Company, in Note 8. Consolidated Parent Company Jun/2014 Dec/2013 Jun/2014 Dec/2013 Customers Domestic market 1,569,071 1,578,008 997,778 1,203,071 Foreign market 1,572,353 1,577,140 3,310,057 2,872,881 Allowance for doubtful accounts (314,765) (282,753) (232,348) (200,794) Total 2,826,659 2,872,395 4,075,487 3,875,158 In current assets 2,799,470 2,810,520 4,056,636 3,814,830 In non-current assets 27,189 61,875 18,851 60,328 Total 2,826,659 2,872,395 4,075,487 3,875,158 6. Inventories The information on inventories was presented in the 2013 annual financial statements of the Company, in Note 9. Consolidated Parent company Jun/2014 Dec/2013 Jun/2014 Dec/2013 Finished goods 3,573,288 3,429,979 1,927,904 1,717,416 Raw materials, production inputs and packaging 1,052,582 1,113,272 826,667 851,448 Maintenance materials 234,100 230,822 123,075 122,848 Advances to suppliers 229,345 236,672 192,262 190,931 Imports in transit and other 105,978 139,562 67,508 82,771 Total 5,195,293 5,150,307 3,137,416 2,965,414 In current assets 5,118,116 5,033,593 3,060,239 2,848,700 In non-current assets 77,177 116,714 77,177 116,714 Total 5,195,293 5,150,307 3,137,416 2,965,414 21 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise 7. Related parties The information concerning related parties was presented in the 2013 annual financial statements of the Company, in Note 10. (a) Consolidated Balances at June 30, 2014 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment Refinaria de Petróleo Riograndense S.A. ("RPR") 2,009 2,009 Associated companies Borealis Brasil S.A. ("Borealis") 6,731 187 6,918 6,731 187 6,918 Related companies Odebrecht and subsidiaries 4,483 108,984 50 72,963 (i) 186,480 77,177 (i) 77,177 381,991 Petrobras and subsidiaries 72,474 9,925 46,911 41,413 (i) 170,723 69,711 66,302 136,013 1,756,604 Other 14,626 14,626 91,583 118,909 46,961 114,376 371,829 69,711 66,302 77,177 213,190 2,138,595 Total 98,314 119,096 46,961 114,376 378,747 69,711 66,302 77,177 213,190 2,140,604 (i) Amount in “inventory – advance to suppliers” (Note 6) 22 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Income statement transactions from January to June 30, 2014 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 5,745 22,652 OCE 314 5,745 22,966 Associated companies Borealis 91,829 91,829 Related companies Odebrecht and subsidiaries 18,479 177,163 Petrobras and subsidiaries 737,371 9,452,398 2,364 Other 12,291 5,477 768,141 9,635,038 2,364 Post employment benefit plan Odebrecht Previdência Privada ("Odeprev") 10,811 10,811 Total 865,715 9,658,004 2,364 10,811 Balances at December 31, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment RPR 150 (i) 150 3,106 150 150 3,106 Associated companies Borealis 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 440 78,068 37,436 (ii) 115,944 782,565 (iii) 782,565 533,498 Petrobras and subsidiaries 99,018 9,925 36,307 42,013 (ii) 187,263 67,348 66,301 133,649 1,833,040 Other 15,135 15,135 114,593 9,925 114,375 79,449 318,342 67,348 66,301 782,565 916,214 2,366,538 Total 125,961 10,112 114,375 79,599 330,047 67,348 66,301 782,565 916,214 2,369,644 (i) Amounts in “dividends and interest on capital”. (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amount of R$665,851 under “Property, plant and equipment” related to ongoing construction works, and R$116,714 under “inventory – advance to suppliers” (Note 6). 23 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Income statement transactions from January to June 30, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 10,521 20,316 10,521 20,316 Associated companies Borealis 180,194 Other 18,556 4,352 198,750 4,352 Related companies Odebrecht and subsidiaries 10,798 142,166 Petrobras and subsidiaries 667,142 8,930,305 2,206 677,940 9,072,471 2,206 Post employment benefit plan Odeprev 8,840 8,840 Total 887,211 9,097,139 2,206 8,840 24 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Parent Company Balances at June 30, 2014 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Other Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 13,959 5,204 19,163 Braskem Argentina 55,090 55,090 Braskem Chile 7,742 7,742 Braskem Holanda 287,239 287,239 Braskem Idesa 5,972 2,742 34 8,748 Braskem Inc 2,123,249 33 2,123,282 8,751 8,751 Braskem Petroquímica 20,372 71 66,300 (i) 86,743 Braskem Qpar 14,382 196 14,578 Quantiq 2,339 11,580 (i) 13,919 Other 72 6,039 6,111 1,848 64 1,912 2,530,416 2,742 11,577 77,880 2,622,615 1,848 8,815 10,663 Associated companies Borealis 4,373 187 4,560 4,373 187 4,560 Related companies Odebrecht and subsidiaries 4,483 54 72,963 (ii) 77,500 77,177 (ii) 77,177 Petrobras and subsidiaries 50,696 9,925 21,425 29,943 (ii) 111,989 69,711 12,989 82,700 Other 14,626 14,626 69,805 9,925 21,479 102,906 204,115 69,711 12,989 77,177 159,877 SPE FIM Sol 1,660,129 (iii) 1,660,129 1,660,129 1,660,129 Total 2,604,594 12,854 33,056 1,840,915 4,491,419 1,848 78,526 12,989 77,177 170,540 (i) Amounts in “dividends and interest on capital” (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amounts in “cash and cash equivalents”: R$1,524,665 and in “financial investments": R$135,464 25 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Balances at June 30, 2014 Liabilities Current Non-Current Trade payables Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Other payable Advance to export Current accounts Payable notes Subsidiaries Braskem America 2,863 20,521 3,184 26,568 623,308 623,308 Braskem Austria 45,091 45,091 308,350 308,350 Braskem Holanda 156,227 156,227 3,818,751 3,818,751 Braskem Inc 3,958,540 56,734 862 4,016,136 3,498,092 92,887 3,590,979 Braskem Petroquímica 4,919 4,919 370,790 370,790 Braskem Qpar 7,189 7,189 740,235 740,235 Quantiq 591 591 53,418 53,418 IQAG 6,349 6,349 Other 106 1,447 1,553 3,974,102 56,734 221,839 4,046 4,256,721 3,498,092 4,750,409 1,170,898 94,334 9,513,733 Related companies Odebrecht and subsidiaries 27,592 27,592 Petrobras and subsidiaries 1,070,294 1,070,294 1,097,886 1,097,886 Total 5,071,988 56,734 221,839 4,046 5,354,607 3,498,092 4,750,409 1,170,898 94,334 9,513,733 26 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Income statement transactions from January to June 30, 2014 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 5,491 12,978 Braskem Argentina 109,285 (6,121) Braskem Austria 17,338 Braskem Chile 11,614 (817) Braskem Holanda 233,217 99,320 Braskem Idesa 19,794 (1,449) Braskem Inc 395,670 1,787,207 303,664 Braskem Petroquímica 398,391 170,264 Braskem Qpar 120,551 235,186 Quantiq 49,072 15,504 Other (178) 1,343,085 2,208,161 424,735 Jointly-controlled investment RPR 5,619 549 OCE 314 5,619 863 Associated companies Borealis 52,830 52,830 Related companies Odebrecht and subsidiaries 18,479 165,173 Petrobras and subsidiaries 411,798 6,364,306 2,364 Other 12,292 5,477 442,569 6,534,956 2,364 Post-employment benefit plan Odeprev 7,475 7,475 Total 1,844,103 8,743,980 427,099 7,475 27 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Balances at December 31, 2013 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Other Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 47,985 39,287 87,272 Braskem Argentina 53,415 53,415 Braskem Chile 12,613 12,613 Braskem Holanda 265,132 265,132 Braskem Idesa 23,794 2,742 5,577 32,113 Braskem Inc 1,759,572 33 1,759,605 9,104 9,104 Braskem Petroquímica 39,332 71 66,300 (i) 105,703 Braskem Qpar 28,905 23,342 52,247 313,417 313,417 Quantiq 596 11,580 (i) 12,176 Other 2,021 263 2,103 4,387 1,742 67 1,809 2,232,769 3,005 71,009 77,880 2,384,663 315,159 9,171 324,330 Jointly-controlled investment RPR 151 (i) 151 151 151 Associated companies Borealis 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 3,651 35,473 (ii) 39,124 136,714 (iv) 136,714 Petrobras and subsidiaries 99,018 9,925 16,047 28,233 (ii) 153,223 67,348 12,990 80,338 Other 14,980 14,980 117,649 9,925 16,047 63,706 207,327 67,348 12,990 136,714 217,052 SPE FIM Sol 1,396,323 (iii) 1,396,323 1,396,323 1,396,323 Total 2,361,786 13,117 87,056 1,538,060 4,000,019 315,159 76,519 12,990 136,714 541,382 (i) Amounts in “dividends and interest on capital” (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amounts in “cash and cash equivalents”: R$1,334,653 and in “financial investments": R$61,670 (iv) Amount of R$20,000 under “Property, plant and equipment” related to ongoing construction works and R$116,714 under “inventory – advance to suppliers” (Note 6) Balances at December 31, 2013 Liabilities Current Non-Current Trade payables Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total - Advance to export Other payable Advance to export Current Accounts Notes payable Subsidiaries Braskem America 3,018 34,064 3,170 40,252 662,956 662,956 Braskem Austria 48,036 48,036 351,390 351,390 Braskem Holanda 41,090 41,090 3,874,252 3,874,252 Braskem Importação 101 101 Braskem Inc 3,863,320 248,544 917 4,112,781 3,720,604 98,795 3,819,399 Braskem Participações 1,448 1,448 Braskem Petroquímica 5,625 6 5,631 138,742 138,742 Braskem Qpar 3,692 11 3,703 Quantiq 327 327 16,782 16,782 IQAG 4,270 4,270 Politeno Empreendimentos 7 7 3,875,982 248,544 123,190 4,104 4,251,820 3,720,604 4,888,598 159,902 100,243 8,869,347 Jointly-controlled investment RPR 256 256 256 256 Related companies Odebrecht and subsidiaries 61,631 335 61,966 Petrobras and subsidiaries 1,572,473 1,572,473 1,634,104 335 1,634,439 Total 5,510,342 248,544 123,190 4,439 5,886,515 3,720,604 4,888,598 159,902 100,243 8,869,347 28 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Income statement transactions from January to June 30, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 5,495 (71,063) Braskem Argentina 102,101 8,541 Braskem Austria (47,905) Braskem Chile 14,141 976 Braskem Finance 1 Braskem Holanda 137,576 (307,266) Braskem Idesa 24,814 38,118 Braskem Importação (1) Braskem Inc 1,049,513 327,887 (613,698) Braskem Petroquímica 235,928 103,142 Braskem Qpar 5,874 58,969 Lantana 5 Quantiq 66,223 1,035 Riopol 95,653 66,020 1,737,318 557,053 Jointly-controlled investment RPR 10,167 175 10,167 175 Associated companies Borealis 166,666 Other 18,556 4,352 185,222 4,352 Related companies Odebrecht and subsidiaries 10,798 141,846 Petrobras and subsidiaries 476,498 5,663,346 2,206 487,296 5,805,192 2,206 Post employment benefit plan Odeprev 6,896 6,896 Total 2,420,003 6,366,772 6,896 29 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Key management personnel Parent company and Consolidated Non-current liabilities Jun/2014 Dec/2013 Long-term incentives 2,333 Total Parent company and Consolidated Income statement transactions Jun/2014 Jun/2013 Remuneration Short-term benefits to employees and managers 23,432 Post-employment benefit 143 140 Long-term incentives 560 51 Total 8,439 23,623 (i) In a meeting held on May 7, 2014, the Board of Directors approved the termination of the long-term incentive plan. The plan had been created in September 2005 and was not based on the Company’s shares. Through this plan, members of strategic programs could acquire securities issued by the Company called “Certificates of Investment Units”. These securities did not entitle their holder to the status of Braskem shareholder or to any rights or privileges inherent to such status, especially voting and other political rights. The amount paid to terminate the plan was R$14,002. 30 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise 8. Taxes recoverable The information on taxes recoverable was presented in the 2013 annual financial statements of the Company, in Note 11. Consolidated Parent company Jun/2014 Dec/2013 Jun/2014 Dec/2013 Parent Company and subsidiaries in Brazil Industrialized product Tax (IPI) 26,449 28,701 23,544 26,307 Value-added tax on sales and services (ICMS) - normal operations 499,415 738,282 309,465 410,004 ICMS - credits from PP&E 130,077 123,354 98,434 93,018 Social integration program (PIS) and social contribution on revenue (COFINS) - normal 733,745 719,448 689,388 650,355 PIS and COFINS - credits from PP&E 284,364 269,006 161,237 134,161 PIS and COFINS - Law 9,718/98 11,526 24,207 10,947 22,602 PIS - Decree-Law 2,445 and 2,449/88 91,230 88,339 68,691 65,801 IR and CSL 541,291 542,686 426,392 395,214 REINTEGRA program 198,996 267,049 194,153 232,507 Other 133,270 155,965 91,002 116,640 Foreign subsidiaries Value-added tax (a) 810,642 563,650 Income tax 1,730 2,516 Total 3,462,735 3,523,203 2,073,253 2,146,609 Current assets 2,363,511 2,237,213 1,236,182 1,246,858 Non-current assets 1,099,224 1,285,990 837,071 899,751 Total 3,462,735 3,523,203 2,073,253 2,146,609 (a) Value added tax (“VAT”) On June 30, 2014, this line included: (i) R$34,018 from sales by Braskem Alemanha to other countries. These credits are refunded in cash by the local government; and (ii) R$776,624 from purchases of machinery and equipment for the Ethylene XXI Project. These credits will be reimbursed, in cash, by the local government, after their validation. The Management expects these credits to be received in the short term based on the legislation of the countries involved. 31 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise 9. Investments The information related to investments was presented in the Company’s annual financial statements, in Note 15. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - Jun/2014 for the period equity Note Direct Direct and Indirect Jun/2014 Jun/2013 Jun/2014 Dec/2013 2.1.1(b) Revised Subsidiaries Braskem Alemanha 5.66 100.00 28,448 (34,616) 1,019,355 1,056,093 Braskem America 100.00 47,164 11,329 928,781 940,124 Braskem America Finance 100.00 (11) 72 1,370 1,448 Braskem Argentina 96.77 100.00 6,488 169 17,865 11,379 Braskem Austria 100.00 100.00 (1,539) (346) (5,323) (4,097) Braskem Austria Finance 100.00 (13) 14 25 Braskem Chile 99.02 100.00 (187) 48 1,676 1,863 Braskem Espanha 100.00 (9) (9) Braskem Holanda 100.00 100.00 19,767 (3,195) 1,301,847 1,333,390 Braskem Finance 100.00 100.00 (24,726) (10,224) (169,284) (144,558) Braskem Idesa 75.00 75.00 (52,149) 23,507 433,935 548,465 Braskem Idesa Serviços 75.00 540 788 5,387 5,138 Braskem Importação 0.04 100.00 1 (1) 202 201 Braskem Inc. 100.00 100.00 141,637 (99,240) 294,659 153,021 Braskem México 99.97 100.00 21,006 1,557 282,607 271,654 Braskem México Serviços (i) 100.00 72 1,416 Braskem Participações 100.00 100.00 (15) 1,518 (573) (558) Braskem Petroquímica 100.00 100.00 102,342 45,285 1,750,187 1,647,845 Braskem Qpar 98.61 100.00 249,661 (105,614) 5,850,739 5,601,077 Common 100.00 699 (12) (12) DAT (ii) 37,681 IQAG 0.12 100.00 2,329 1,744 9,513 7,184 Lantana 100.00 39 (44) (589) (592) Norfolk 100.00 (57) 7,284 (160) (103) Petroquímica Chile 97.96 100.00 2,106 (962) 7,105 4,999 Politeno Empreendimentos 99.98 100.00 (2) (6) 596 598 Quantiq 99.90 100.00 13,927 9,234 257,510 243,584 Riopol (iii) 246,472 Jointly-controlled investment RPR 33.20 33.20 (1,236) 6,483 123,743 124,980 OCE (iv) 20.00 20.00 224 554 689 Propilsur 49.00 (88) (2,433) 111,561 109,300 Associates Borealis 20.00 20.00 4,345 5,492 166,746 166,746 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 35.97 (596) (406) 46,342 46,342 (i) Company incorporated on November 21, 2013. (ii) Company divested on February 3, 2014 (Note 1(a)). (iii) Company merged into Braskem Qpar in September 2013. (iv) Shares acquired in July 2013. 32 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Changes in investments – parent company Dividends Equity in results of investees Equity Currency Balance at Capital and interest Effect Adjustment of Goodwill write-off valuation translation Balance at Dec/2013 increase on equity of results unrealized profit amortization by sale adjustments adjustments Jun/2014 Subsidiaries and jointly-controlled investment Domestic subsidiaries Braskem Petroquímica 1,502,856 102,342 (315) (1,718) 1,603,165 Braskem Qpar 6,383,358 246,363 (492) (41,667) 6,587,562 DAT 37,681 (19) (37,662) Politeno Empreendimentos 598 (2) 596 Quantiq 247,388 50 13,927 (85) 261,280 RPR 41,500 (410) 41,090 OCE 138 (3) (24) 111 8,213,519 47 362,177 8,493,804 Foreign subsidiaries Braskem Alemanha 59,548 1,610 (6) 3 (3,693) 57,462 Braskem Argentina 7,507 6,488 3,246 17,241 Braskem Chile 1,863 (187) 1,676 Braskem Holanda 1,333,141 19,767 249 (51,310) 1,301,847 Braskem Idesa 410,942 (39,111) 405 (28,400) (18,387) 325,449 Braskem Inc. 142,849 141,637 3,183 287,669 Braskem México 271,654 4,709 21,005 (14,762) 282,606 Petroquímica Chile 4,999 2,106 7,105 2,232,503 4,709 153,315 7,077 2,281,055 Total subsidiaries and jointly-controlled investment 4,709 47 515,492 6,185 10,774,859 Associate Borealis 33,349 957 34,306 Total associate 33,349 957 34,306 Total subsidiaries, jointly-controlled investment and associates 10,479,371 4,709 47 516,449 6,185 10,809,165 33 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Equity accounting results - breakdown Consolidated Parent company Nota Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Equity in the results 448 (3,194) 522,634 111,882 Amortization of fair value adjustment (43,385) (i) (58,607) Provision for losses on investments (26,280) (9,106) Other 138 188 586 453,157 44,169 (i) Amortization of fair value adjustments comprises the following: · R$41,667 related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor. This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue” of R$8,859; “cost of sales” of R$45,986; “general and administrative expenses” of R$45 and “financial results” of R$8,242. The effect of deferred income tax and social contribution was R$21,465. · R$1,718 related to the amortization of fair value adjustments on property, plant and equipment of the subsidiary Braskem Petroquímica. Property, plant and equipment Consolidated Jun/2014 Dec/2013 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 422,692 422,692 428,908 428,908 Buildings and improvements 1,839,758 (814,950) 1,024,808 1,830,245 (783,084) 1,047,161 Machinery, equipment and installations 25,954,081 (11,873,845) 14,080,236 25,671,115 (11,044,102) 14,627,013 Projects in progress 10,683,802 10,683,802 8,832,906 8,832,906 Other 971,189 (495,187) 476,002 936,228 (458,668) 477,560 Total 39,871,522 26,687,540 37,699,402 25,413,548 The information on property, plant and equipment was presented in the Company’s 2013 annual financial statements, in Note 16. Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended June 30, 2014 that indicate the need for impairment testing on the property, plant and equipment. 34 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Intangible assets The information on intangible assets was presented in the 2013 annual financial statements of the Company, in Note 17. Consolidated Jun/2014 Dec/2013 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 210,845 (86,253) 124,592 208,574 (82,176) 126,398 Software and use rights 482,935 (270,928) 212,007 473,560 (244,924) 228,636 Contracts with customers and suppliers (235,720) 455,756 712,499 (213,821) 498,678 Total 4,572,978 2,851,273 4,582,355 2,912,630 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended June 30, 2014 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in October 2013, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. Borrowings The information on borrowings was presented in the 2013 annual financial statements of the Company, in Note 18. Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Jun/2014 Dec/2013 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) Note 12 (a) 9,793,844 10,432,526 Advances on exchange contracts US dollar exchange variation 0.88% 165,188 117,132 Export prepayment Note 12 (b) Note 12 (b) 375,607 540,744 BNDES Note 12 (c) Note 12 (c) 377,567 453,065 Export credit notes Note 12 (d) Note 12 (d) 792,207 843,060 Working capital US dollar exchange variation 1.68% above Libor 981,971 633,632 Other US dollar exchange variation 4.00% above Libor 1,218 1,268 Transactions costs (268,137) (81,375) Local currency Export credit notes Note 12 (d) Note 12 (d) 2,530,186 2,528,077 BNDES Note 12 (c) Note 12 (c) 2,425,382 2,464,987 BNB/ FINAME/ FINEP/ FUNDES 6.44% 612,243 658,372 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.42% 12,281 16,093 Other CDI 0.04% 28,356 Transactions costs (15,834) (5,090) Total 17,812,079 18,602,491 Current liabilities 1,329,292 1,248,804 Non-current liabilities 16,482,787 17,353,687 Total 17,812,079 18,602,491 35 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Parent company Jun/2014 Dec/2013 Foreign currency Current liabilities 1,243,381 735,512 Non-current liabilities 5,487,495 6,940,002 6,730,876 7,675,514 Local currency Current liabilities 641,814 547,534 Non-current liabilities 4,660,187 4,781,412 5,302,001 5,328,946 Current liabilities 1,885,195 1,283,046 Non-current liabilities 10,147,682 11,721,414 Total 12,032,877 13,004,460 (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) Jun/2014 Dec/2013 July 1997 250,000 June 2015 9.38 129,351 152,328 January 2004 250,000 January 2014 11.75 178,897 September 2006 (i) 275,000 January 2017 8.00 148,936 305,006 June 2008 (i) 500,000 June 2018 7.25 328,428 1,000,375 May 2010 (i) 400,000 May 2020 7.00 106,091 940,780 May 2010 350,000 May 2020 7.00 778,819 828,360 October 2010 450,000 no maturity date 7.38 1,008,587 1,072,742 April 2011 750,000 April 2021 5.75 1,666,091 1,772,070 July 2011 500,000 July 2041 7.13 1,135,687 1,207,927 February 2012 250,000 April 2021 5.75 557,221 592,666 February 2012 250,000 no maturity date 7.38 560,326 595,968 May 2012 500,000 May 2022 5.38 1,110,787 1,181,443 July 2012 250,000 July 2041 7.13 567,843 603,964 February 2014 (i) 500,000 February 2024 6.45 1,130,451 May 2014 (i) 250,000 February 2024 6.45 565,226 Total 5,725,000 9,793,844 10,432,526 (i) The Bonds issued in February and May 2014 were primarily to refinance the Bonds issued in September 2006, June 2008 and May 2010. The issues in 2014 were considered as refinancing of previous debt in accordance with CPC 38 (IFRS 9), and hence all expenses involved in structuring the operations, including premiums paid to holders of the refinanced bonds, were deemed transaction costs. (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Jun/2014 Dec/2013 December 2010 100,000 December-2017 US dollar exchange variation + semiannual Libor + 2.47 118,505 January 2013 200,000 November-2022 US dollar exchange variation + semiannual Libor + 2.47 422,239 Total 375,607 540,744 (i) Settled early in June 2014. 36 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Jun/2014 Dec/2013 Foreign currency Other 2006 October-2016 US dollar exchange variation + 6.82 5,058 6,533 Braskem Qpar expansion 2006/2007/2008 April-2016 US dollar exchange variation + 6.67 to 6.82 7,668 10,389 Green PE plant 2009 July-2017 US dollar exchange variation + 6.60 32,228 39,838 Limit of credit II 2009 January-2017 US dollar exchange variation + 6.60 63,667 80,826 New plant PVC Alagoas 2010 January-2020 US dollar exchange variation + 6.60 99,303 115,082 Limit of credit III 2011 October-2018 US dollar exchange variation + 6.44 to 6.47 134,272 159,917 Butadiene plant 2011 January-2021 US dollar exchange variation + 6.47 35,371 40,480 377,567 453,065 Local currency Other 2006 September-2016 TJLP + 2.80 40,323 49,294 Braskem Qpar expansion 2006/2007/2008 February-2016 TJLP + 2.15 to 3.30 58,225 75,867 Green PE plant 2008/2009 June-2017 TJLP + 0.00 to 4.78 239,542 280,631 Limit of credit II 2009 January-2017 TJLP + 2.58 to 3.58 201,804 240,915 Limit of credit II 2009 January-2017 4.50 9,017 10,763 New plant PVC Alagoas 2010 December-2019 TJLP + 0.00 to 3.58 322,867 352,364 New plant PVC Alagoas 2010 December-2019 5.50 36,745 40,091 Limit of credit III 2011 October-2019 TJLP + 0.00 to 3.58 1,028,742 969,715 Limit of credit III 2011 October-2019 SELIC + 2.58 109,099 82,362 Limit of credit III 2011 November-2019 3.50 to 5.50 254,242 228,583 Butadiene plant 2011 December-2020 TJLP + 0.00 to 3.45 124,776 134,402 2,425,382 2,464,987 Total 2,802,949 2,918,052 37 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Jun/2014 Dec/2013 0 Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 173,689 184,778 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 112,099 119,255 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 166,196 176,806 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 340,223 362,221 681,059 792,207 843,060 Local currency April-2010 50,000 October-2021 105% of CDI 50,971 50,880 June-2010 200,000 October-2021 105% of CDI 203,883 203,521 February-2011 250,000 October-2021 105% of CDI 203,883 203,521 April-2011 (i) 450,000 April-2019 112.5% of CDI 459,999 459,408 June-2011 80,000 October-2021 105% of CDI 81,553 81,408 August-2011 (i) 400,000 August-2019 112.5% of CDI 403,865 403,513 June-2012 100,000 October-2021 105% of CDI 101,942 101,761 September-2012 300,000 October-2021 105% of CDI 305,825 305,282 October-2012 85,000 October-2021 105% of CDI 86,651 86,496 February-2013 (ii) 100,000 February-2016 8.00 101,183 101,183 February-2013 (iii) 50,000 February-2016 7.50 50,505 February-2013 (ii) 100,000 February-2016 8.00 101,032 101,010 February-2013 (ii) 50,000 February-2016 8.00 50,440 50,440 February-2013 (ii) 100,000 February-2016 8.00 100,988 100,923 March-2013 (ii) 50,000 March-2016 8.00 50,246 50,257 March-2013 (iii) 17,500 March-2016 8.00 17,583 August-2013 (iii) 10,000 August-2016 8.00 10,129 December-2013 (ii) 150,000 December-2016 8.00 150,225 150,257 June-2014 (ii) 50,000 June-2017 7.50 50,000 June-2014 (ii) 17,500 June-2017 8.00 17,500 June-2014 (ii) 10,000 June-2017 8.00 10,000 Total 2,620,000 2,530,186 2,528,077 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.1.1 (b)). (ii) The Company enters into swap transactions for these contracts (from 67.10% to 92.70% of CDI) (Note 14.1.1 (a)). (iii) Financing settled early in June 2014. 38 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated Jun/2014 Dec/2013 2015 564,619 1,121,998 2016 1,740,234 1,738,496 2017 969,143 1,576,790 2018 1,319,268 1,881,848 2019 2,083,676 1,479,686 2020 1,446,179 2,366,125 2021 2,398,652 2,561,516 2022 1,155,045 1,248,355 2023 2,464 1,676 2024 1,648,912 2025 and thereafter 3,154,595 3,377,197 Total 16,482,787 17,353,687 (f) Capitalized financial charges - consolidated In the period ended June 30, 2014, a total of R$ 40,890 corresponding to financial charges were capitalized (R$48,618 in the period ended June 30, 2013), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 7.53% p.a. (6.90% p.a. in the period ended June 30, 2013). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Jun/2014 guaranteed Guarantees BNB March-2023 314,627 314,627 Mortgage of plants, pledge of machinery and equipment BNDES January-2021 2,802,949 2,802,949 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 191,685 191,685 Mortgage of plants, land and property, pledge of machinery and equipment FINEP August-2023 115,137 115,137 Bank surety FINAME February-2022 3,075 3,075 Pledge of equipment Total 3,427,473 3,427,473 39 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Project finance The information on project finance was presented in the 2013 annual financial statements in Note 19. Contract value Value received Consolidated Identification US$ thousands US$ thousands Maturity Charges (% per year) Jun/2014 Dec/2013 Project finance I 700,000 571,098 February-2027 Us dollar exchange variation + quarterly Libor + 3.25 1,263,898 1,141,515 Project finance II 210,000 79,050 February-2027 Us dollar exchange variation + 6.17 221,162 121,387 Project finance III 600,000 404,046 February-2029 Us dollar exchange variation + 4.33 895,552 621,410 Project finance IV 660,000 630,743 February-2029 Us dollar exchange variation + quarterly Libor + 3.88 1,351,513 1,298,791 Project finance V 400,000 326,342 February-2029 Us dollar exchange variation + quarterly Libor + 4.65 723,399 653,288 Project finance VI 90,000 49,593 February-2029 Us dollar exchange variation + quarterly Libor + 2.73 109,780 79,630 Project finance VII 533,095 434,928 February-2029 Us dollar exchange variation + quarterly Libor + 4.64 990,096 866,581 Transactions costs (81,423) (51,196) Total 3,193,095 2,495,800 5,473,977 4,731,406 Current liabilities 26,966 25,745 Non-current liabilities 5,447,011 4,705,661 Total 5,473,977 4,731,406 On April 8, 2014, Braskem Idesa received the third tranche of the Project Finance in the amount of R$1,021,760 (US$ 464,986 thousand). Braskem Idesa capitalized the charges incurred on this financing in the period ending June 30, 2014, in the amount of R$178,305 (R$18,076 in the period ended June 30, 2013), including a portion of exchange variation. The average interest rate over these charges in the period was 7.00% p.a. The maturity profile of this long-term financing, by year of maturity, is as follows: Consolidated Jun/2014 Dec/2013 2016 102,945 85,068 2017 299,844 254,883 2018 367,631 313,944 2019 382,707 327,391 2020 453,166 389,584 2021 518,924 447,535 2022 434,279 377,156 2023 571,794 493,770 2024 618,608 534,866 2025 and thereafter 1,697,113 1,481,464 Total 5,447,011 4,705,661 In accordance with the Company’s risk management strategy and based on its financial policy, the Management contracted and designated derivative operations under hedge accounting (Note 14.1.1 (d.i)) in order to offset the change in future debt-related financial expenses caused by the fluctuation of the Libor rate. 40 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Financial instruments The information related to financial instruments was presented in the 2013 financial statements of the Company, in Note 20. Non-derivative financial instruments – measured at fair value - consolidated Book value Fair value Note Classification by category Fair value hierarchy Jun/2014 Dec/2013 Jun/2014 Dec/2013 Cash and cash equivalents 3 Cash and banks 330,420 987,824 330,420 987,824 Financial investments in Brazil Held-for-trading Level 2 357,127 687,938 357,127 687,938 Financial investments in Brazil Loans and receivables 1,464,141 1,218,852 1,464,141 1,218,852 Financial investments abroad Held-for-trading Level 2 999,206 1,441,245 999,206 1,441,245 3,150,894 4,335,859 3,150,894 4,335,859 Financial investments 4 FIM Sol investments Held-for-trading Level 2 74,316 61,670 74,316 61,670 Investments in foreign currency Held-for-trading Level 2 2,534 3,773 2,534 3,773 Investments in foreign currency Held-to-maturity 189 189 Shares Held-for-trading 1,170 1,170 1,170 1,170 FIM Sol investments Loans and receivables 61,148 61,148 Quotas of receivables investment fund Restricted deposits Held-to-maturity 37,165 40,696 37,165 40,696 Restricted deposits Held-to-maturity 1,596 1,596 177,929 107,498 177,929 107,498 Trade accounts receivable 5 2,826,659 2,872,395 2,826,659 2,872,395 Related parties credits 7 Loans and receivables 302,070 258,136 302,070 258,136 Trade payables 9,766,021 10,421,687 9,766,021 10,421,687 Borrowings 12 Foreign currency - Bond Other financial liabilities Level 1 9,793,844 10,432,526 9,955,102 10,241,359 Foreign currency - other borrowings Other financial liabilities 2,693,758 2,588,901 2,693,758 2,588,901 Local currency Other financial liabilities 5,608,448 5,667,529 5,608,448 5,667,529 Project finance 13 Other financial liabilities 5,555,400 4,782,602 5,555,400 4,782,602 Other payables Creditors for the acquisitions of shares Other financial liabilities 286,072 275,743 286,072 275,743 Accounts payable to non-controlling (Braskem Idesa) Other financial liabilities 475,470 341,993 475,470 341,993 761,542 617,736 761,542 617,736 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 41 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Derivative financial instruments designated and not designated for hedge accounting Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives Dec/2013 fair value settlement Jun/2014 Non-hedge accounting transactions Commodity swap - Naphtha 0 Level 2 Fixed price Variable price (470) 5 465 - Interest rate swaps 14.1.1 (a) Level 2 Fixed rate CDI 20,751 (6,538) (665) 13,548 Contract for the future purchase 0 Level 2 Euro Dollar (5,022) 1,892 3,272 142 15,259 3,072 13,690 Hedge accounting transactions Exchange swap 14.1.1 (b) Level 2 CDI Dollar 367,559 (17,571) (14,734) 335,254 Commodity swap - ethylene 0 Level 2 Variable price Fixed price (69) (72) 58 (83) Commodity swap - PGP 0 Level 2 Fixed price Variable price (59) (132) 73 (118) Interest rate swaps 14.1.1 (d.i) Level 2 Libor Dollar (110,253) 71,950 6,989 (31,314) Contract for the future purchase - Currency 14.1.1 (d.ii) Level 2 Peso mexicano Dollar 47,280 (26,657) (13,406) 7,217 304,458 27,518 310,956 Current assets (other receivables) (34,101) (32,341) Non current assets (other receivables) (63,851) Current liabilities (derivatives operations) 95,123 53,400 Non current liabilities (derivatives operations) 367,438 319,717 22,877 324,646 The regular changes in the fair value of derivatives not designated as hedge accounting were recorded as financial income or expenses in the same period in which they occur. (a) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value Nominal value (hedge) Jun/2014 Dec/2013 Swap NCE I 100,000 90.65% CDI February-2016 3,012 4,086 Swap NCE II 50,000 88.20% CDI February-2016 1,648 2,243 Swap NCE III 100,000 92.64% CDI February-2016 3,267 4,435 Swap NCE IV 50,000 92.70% CDI February-2016 1,671 2,315 Swap NCE V 100,000 91.92% CDI February-2016 (414) 4,407 Swap NCE VI 50,000 92.25% CDI March-2016 3,176 2,310 Swap NCE VII 17,500 91.10% CDI March-2016 1,624 765 Swap NCE VIII 10,000 77.52% CDI August-2016 534 190 Swap NCE IX 50,000 68.15% CDI December - 2016 110 Swap NCE X 50,000 67.15% CDI December - 2016 (536) Swap NCE XI 50,000 67.10% CDI December - 2016 (544) Total 627,500 13,548 20,751 Current liabilities (derivatives operations) 13,548 20,751 Total 13,548 20,751 42 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Swaps related to export credit notes (NCE) Identification US$ thousands Interest rate Maturity Fair value Nominal value (hedge) (hedge) Jun/2014 Dec/2013 Swap NCE I 200.000 122,100 5.44% August 2019 99,229 101,904 Swap NCE II 100.000 60,187 5.40% August 2019 47,406 48,414 Swap NCE III 100.000 59,588 5.37% August 2019 45,874 46,642 Swap NCE IV 100.000 56,205 5.50% April 2019 32,676 39,005 Swap NCE V 100.000 56,180 5.50% April 2019 32,613 38,939 Swap NCE VI 150.000 82,372 5.43% April 2019 43,579 52,745 Swap NCE VII 100.000 58,089 4.93% April 2019 33,877 39,910 Total 850.000 494,721 335,254 367,559 Current assets (other receivables) (32,141) (28,481) Non Current liabilities (derivatives operations) 396,040 Total 335,254 367,559 (c) Non-derivative liabilities designated for export hedge accounting On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Certain liabilities that were selected as hedge instruments are protecting dollar-denominated export flows scheduled to occur after the original maturities of these liabilities. For these cases, the Company maintains a strategy to refinance, roll over or swap the liability. The column “Maturity” in the following table already presents the new maturities in accordance with the hedged flows, considering the refinancing, rollover or swap strategy. If these events do not occur, the exchange variation equivalent to the period for which the hedge ratio was effective will be recorded under shareholders' equity through the export period. 43 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise On June 30, 2014, the following non-derivative liabilities were designated as hedge for the flow of its exports: Financial liabilities Nominal value Identification Maturity Hedge US$ thousands Jun/2014 Dec/2013 Operations designated for hedge accounting Trade payables 0 2016 0 Dollar 0 839,447 1,848,881 1,966,488 Trade payables 0 2017 0 Dollar 0 749,685 1,651,181 1,756,212 Export prepayments 0 2017 0 Dollar 0 80,000 176,200 187,408 Trade payables 0 2018 0 Dollar 0 787,894 1,735,336 1,744,207 Export prepayments 0 2018 0 Dollar 0 101,513 Bond 0 2019 0 Dollar 0 65,143 143,477 152,604 Accounts payable 0 2019 0 Dollar 0 50,000 110,125 117,130 Export prepayments 0 2019 0 Dollar 0 618,836 1,362,988 1,449,688 Accounts payable 0 2020 0 Dollar 0 282,000 621,105 674,669 Trade payables 0 2020 0 Dollar 0 62,000 136,555 131,186 Export prepayments 0 2020 0 Dollar 0 380,000 836,950 890,188 Accounts payable 0 2021 0 Dollar 0 328,000 722,420 777,743 Trade payables 0 2021 0 Dollar 0 64,000 140,960 23,426 Export prepayments 0 2021 0 Dollar 0 324,000 713,610 876,132 Accounts payable 0 2022 0 Dollar 0 216,000 475,740 506,002 Export credit notes 0 2022 0 Dollar 0 353,000 777,483 826,938 Export prepayments 0 2022 0 Dollar 0 150,000 330,375 351,388 Accounts payable 0 2023 0 Dollar 0 653,972 1,440,372 1,531,994 Export prepayments 0 2023 0 Dollar 0 64,400 141,841 150,863 Accounts payable 0 2024 0 Dollar 0 113,854 250,764 266,715 Export prepayments 2024 0 Dollar 0 575,000 1,266,438 1,346,995 0 0 # 0 6,757,231 14,882,801 15,829,489 (d) Hedge operations by Braskem Idesa related to project finance The hedge operations of Braskem Idesa share the same guarantees with the Project Finance (Note 13). (d.i) Interest rate swap linked to Libor – operation not designated for hedge accounting Identification Nominal value Interest rate Maturity Fair value US$ thousands (hedge) Jun/2014 Dec/2013 Swap Libor I 299.996 1.9825% May-2025 (7,181) (25,124) Swap Libor II 299.996 1.9825% May-2025 (7,143) (25,213) Swap Libor III 299.996 1.9825% May-2025 (7,143) (25,213) Swap Libor IV 129.976 1.9825% May-2025 (3,111) (10,924) Swap Libor V 132.996 1.9825% May-2025 (3,167) (11,178) Swap Libor VI 149.932 1.9825% May-2025 (3,569) (12,601) Total 1,312,892 Current Assets (other receivables) (63,850) Non-Current assets (other receivables) (137,345) Current liabilities (derivatives operations) 32,536 27,092 Total In the period ended June 30, 2014, the Company recognized a financial expense of R$1,892. 44 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (d.ii) Currency futures contract– Mexican Peso – operation designated for hedge accounting Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Jun/2014 Dec/2013 Deliverable Forward 41.020 12.6185 January-2014 3,620 Deliverable Forward 35.453 12.5394 February-2014 3,815 Deliverable Forward 39.206 12.5926 March-2014 4,065 Deliverable Forward 54.084 12.8643 April-2014 3,468 Deliverable Forward 52.182 12.9268 June-2014 - 3,164 Deliverable Forward 51.191 12.8909 June-2014 769 3,624 Deliverable Forward 46.889 12.8789 July-2014 1,002 3,612 Deliverable Forward 45.959 12.9465 September-2014 671 3,281 Deliverable Forward 36.561 12.9044 September-2014 936 2,988 Deliverable Forward 37.215 12.9570 Octuber-2014 787 2,923 Deliverable Forward 31.908 12.9465 December-2014 862 2,707 Deliverable Forward 28.169 12.9881 December-2014 678 2,344 Deliverable Forward 23.381 12.9518 February-2015 807 2,202 Deliverable Forward 29.047 13.1969 March-2015 (47) 1,788 Deliverable Forward 18.625 13.0980 March-2015 351 1,519 Deliverable Forward 10.230 13.0490 April-2015 319 961 Deliverable Forward 5.897 13.1167 June-2015 148 525 Deliverable Forward 7.014 13.4329 June-2015 (155) 317 Deliverable Forward 2.245 13.2538 July-2015 27 176 Deliverable Forward 1.840 13.1486 August-2015 62 181 Total 598.116 7,217 47,280 Current liabilities (derivatives operations) 7,174 47,280 Non-Current liabilities (derivatives operations) 43 Total 7,217 47,280 Before designating these swap operations as hedge accounting, on March 1, 2014, the Company recognized financial income of R$112. After recognizing such designation, in shareholders’ equity, the Company recognized a credit of R$26,545 relating to changes in the fair value of these swaps since the designation through June 30, 2014. (e) Estimated maximum loss The amount at risk of the derivatives held by Braskem on June 30, 2014, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at R$26,403 (US$11,988 thousand) for the NCE swap designated for hedge accounting and R$1,009 for the NCE swap that is not designated for hedge accounting. The value at risk of derivatives related to the Ethylene XXI Project in Mexico in 95% of the cases, under normal market conditions, was estimated at R$5,442 (US$2,471thousand) for the Libor derivative and R$369 (US$168thousand) for the derivative of Mexican pesos. 45 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Credit quality of financial assets (a) Trade accounts receivable On June 30, 2014, the credit ratings for the domestic market were as follows: (%) Jun/2014 Dec/2013 1 Minimum risk 5.74 16.56 2 Low risk 38.18 32.61 3 Moderate risk 30.13 23.54 4 High risk 25.05 26.26 5 Very high risk (i) 0.91 1.03 (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Last 12 months Domestic Export Market Market June 30, 2014 0.50% 0.09% June 30, 2013 0.30% 0.45% December 31, 2013 0.14% 0.13% December 31, 2012 0.28% 0.37% (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Jun/2014 Dec/2013 Financial assets with risk assessment AAA 2,946,172 3,436,378 AA 68,935 93,955 A 272,935 865,105 A- 1,485 3,288,042 4,396,923 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 37,165 40,696 Sundry funds (ii) 2,534 3,773 Other financial assets with no risk assessment 1,082 1,965 40,781 46,434 Total 3,328,823 4,443,357 46 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no internal and external risk assessment whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On June 30, 2014, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · U.S. dollar/Mexican peso exchange rate; · U.S. dollar/Euro exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios (b.1)Probable scenario The Market Readout published by the Central Bank of Brazil on June 27, 2014 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of June 30, 2014. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. The Market Readout does not publish forecasts for the interest rates Libor and TJLP. Therefore, Braskem considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. The probable scenario for the TJLP is an increase of 0.5% from the current rate of 5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, and accompanying the forecast for the cumulative increase in the CDI rate by end-2014 of 0.50%. 47 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario and show the changes in future cash flows. Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN (1,072,227) (2,385,435) (4,770,871) Advance on exchange contracts (18,563) (41,297) (82,594) BNDES (42,428) (94,392) (188,783) Working capital / structured operations (199,346) (443,495) (886,990) Raw material financing (40,565) (90,247) (180,495) Export prepayments Financial investments abroad 160,643 357,389 714,778 Swaps 139,903 311,249 622,497 U.S. dollar/Mexican peso exchange rate Project finance (62,303) (621,337) (1,242,674) Deliverable Forward (17,177) (140,726) (234,855) U.S. dollar/Euro exchange rate Deliverable Forward 479 (26,179) (52,358) Libor floating interest rate Borrowings (699) (3,494) (6,987) Export prepayments (1,705) (8,525) (17,051) Swaps 411 (2,055) (4,110) CDI interest rate Export credit notes (85,556) (220,460) (399,930) Agricultural credit note Financial investments in local currency (53,543) (107,048) Probable Possible adverse Extreme adverse Instrument / Sensitivity 5.5% 6.0% 6.5% TJLP interest rate BNDES (37,659) (74,441) (110,371) FINEP (60) (118) (177) Other governmental agents (54) (107) (158) 48 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Taxes payable The information related to taxes payable was presented in the Company’s 2013 annual financial statements, in Note 21. Consolidated Parent company Jun/2014 Dec/2013 Jun/2014 Dec/2013 Parent Company and subsidiaries in Brazil IPI 85,171 81,282 61,121 60,355 PIS and COFINS 2,976 615 IR and CSL 156,653 52,226 20,587 21,200 ICMS 83,823 120,941 12,557 56,077 Federal tax payment program - Law 11,941/09 1,024,127 879,755 956,884 Other 63,414 67,680 54,556 61,423 Foreign subsidiaries Other 5,461 1,428 Total 1,344,282 1,348,299 1,028,576 1,155,939 Current liabilities 524,644 445,424 271,848 316,408 Non-current liabilities 819,638 902,875 756,728 839,531 Total 1,344,282 1,348,299 1,028,576 1,155,939 Income tax (“IR”) and social contribution (“CSL”) The information related to income tax and social contribution was presented in the Company’s 2013 annual financial statements, in Note 22. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Note Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Revised Income before IR and CSL 726,052 217,644 540,431 174,288 IR and CSL at the rate of 34% (73,999) (183,747) (59,258) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees (1,086) 177,695 18,114 Other permanent adjustments 74,171 (34,746) (596) (31,224) Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL (125,819) (83,323) (246) Deferred IR and CSL (79,487) (26,508) (6,402) (72,368) Total IR and CSL on income statement 49 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Breakdown of deferred income tax and social contribution Consolidated Parent company Deferred tax - assets Jun/2014 Dec/2013 Jun/2014 Dec/2013 Tax losses (IR) and negative base (CSL) 1,126,150 1,015,587 593,497 443,185 Goodwill amortized 10,766 12,065 8,107 9,190 Exchange variations 388,039 791,508 370,657 775,841 Temporary adjustments 388,629 408,233 334,815 295,494 Business combination 234,840 232,039 89,769 89,770 Pension plan 87,979 61,927 78,464 61,927 Deferred charges - write-off 43,154 37,971 Investiments in subsidiaries (CPC-18) 94,276 94,276 2,279,557 2,653,606 1,475,309 1,769,683 Deferred tax - liabilities Amortization of goodwill based on future profitability 675,846 643,050 561,359 544,401 Tax depreciation 622,522 541,325 307,818 269,193 Temporary differences 341,489 426,186 7,125 7,426 Business combination 565,520 585,250 82,458 83,550 Additional indexation PP&E 133,141 140,157 133,141 140,157 Other 77,761 57,730 48,148 50,683 2,416,279 2,393,698 1,140,049 1,095,410 Deffered tax net 259,908 335,260 674,273 Asset in Balance Sheet 705,573 1,123,313 335,260 674,273 (-) Liability in Balance Sheet 842,295 863,405 Deffered tax net 259,908 335,260 674,273 (c) Net balance of deferred income and social contribution tax assets and liabilities Jun/2014 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assests Braskem S.A. Brazil 1,475,309 (1,140,049) 335,260 Braskem Argentina Argentina 5,131 5,131 Braskem Alemanha Germany 69,719 69,719 Braskem Idesa Serviços Mexico 2,863 2,863 Braskem Petroquímica Brazil 206,428 (140,724) 65,704 Braskem Qpar Brazil 370,350 (291,825) 78,525 IQAG Brazil 21 21 Quantiq Brazil 4,556 (1,276) 3,280 Braskem Qpar - efeitos combinação de negócios Brazil 145,070 145,070 2,279,447 705,573 Liabilitys Braskem Idesa México (24,746) (24,746) Braskem Qpar - efeitos combinação de negócios Brasil (483,062) (483,062) Petroquímica Chile Chile 110 (231) (121) Braskem America EUA (334,366) (334,366) 110 50 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Dec/2013 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assests Braskem S.A. Brazil 1,769,683 (1,095,410) 674,273 Braskem Argentina Argentina 5,552 5,552 Braskem Alemanha Germany 67,910 67,910 Braskem Idesa Mexico 57,613 (52,554) 5,059 Braskem Petroquímica Brazil 215,348 (129,022) 86,326 Braskem Qpar Brazil 390,017 (253,307) 136,710 Petroquímica Chile Chile 123 123 IQAG Brazil 23 23 Quantiq Brazil 5,069 5,069 Braskem Qpar - Bussines combination effect Brazil 142,268 142,268 2,653,606 1,123,313 Liabilitys Braskem Qpar - Bussines combination effect Brazil (501,699) (501,699) Braskem America USA (361,706) (361,706) (d) Realization of deferred income tax and social contribution In the period ended June 30, 2014, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. (e) Law n°12,973 on May 13, 2014. Provisional Presidential Decree 627 of November 11, 2013 mas made into Law 12,973 on May 13, 2014, which, among others, revoked the Transitional Tax System (RTT) and included additional measures, notably: (i) changes in the federal tax laws related to income and social contribution (IRPJ & CSLL), PIS/PASEP and COFINS taxes in order to align tax accounting with corporate accounting; (ii) provisions on the calculation of interest on equity; and (ii) considerations on investments valued using the equity accounting method. The provisions in this law are applicable as from 2015, except in the event of early adoption as from 2014, which is currently being assessed by the Management of the Company. Sundry provisions The information on sundry provisions was presented in the 2013 annual financial statements of the Company, in Note 23. 51 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Consolidated Parent company Jun/2014 Dec/2013 Jun/2014 Dec/2013 Measures to Provision for customers bonus 41,810 45,060 20,792 18,058 Provision for recovery of environmental damages 113,616 132,762 74,929 96,182 Judicial and administrative provisions 379,683 362,896 179,475 172,758 Other 11,116 14,832 Total 546,225 555,550 275,196 286,998 Current liabilities 92,616 105,856 53,305 60,991 Non-current liabilities 453,609 449,694 221,891 226,007 Total 546,225 555,550 275,196 286,998 The composition of provisions for judicial and administrative suits is as follows: Consolidated Parent company Jun/2014 Dec/2013 Jun/2014 Dec/2013 Labor claims 126,776 125,887 114,010 113,555 Tax claims IR and CSL 33,867 32,319 PIS and COFINS 37,423 35,634 ICMS - interstate purchases 90,562 86,233 ICMS - other 12,006 11,432 Other 69,031 61,372 55,447 49,186 Societary claims and other 10,018 10,019 10,018 10,017 379,683 362,896 179,475 172,758 Post-employment (defined-benefit plans) The information on post-employment and defined-benefit plans was presented in the 2013 annual financial statements of the Company, in Note 25. The amounts recognized are as follows: Consolidated Parent company Jun/2014 Dec/2013 Jun/2014 Dec/2013 Petros Plans (a) 235,134 158,122 207,134 158,122 Novamont Braskem America 7,010 9,554 Braskem Alemanha 34,358 34,515 276,502 202,191 207,134 158,122 Current liabilities 158,137 158,122 Non-current liabilities 276,502 44,054 207,134 Total 276,502 202,191 207,134 158,122 52 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (a) Petros Plans In August and October 2012, the Brazilian Private Pension Plan Superintendence (PREVIC - Superintendência Nacional de Previdência Complementar) approved the withdrawal of the sponsorship by Braskem of these plans, which required the payment of the mathematical reserves of the respective beneficiaries and in turn the monetization of the assets of the plans administered by Petros. In view of the unlikelihood of said monetization after almost two years since the approval by PREVIC, the Management of the Company had no alternative but to initiate the necessary procedures to resume sponsorship of the plans. This decision was formalized through a legal instrument, on April 3, 2014, to preserve Braskem’s rights. The Company expects the conditions for resumption of sponsorship of the plans to be established in the coming months, based on discussions currently being held with PREVIC and Petros. Only after signing the cancelation of the withdrawal of sponsorship and the consequent preparation of actuarial reports will the company be able to measure and account for these plans as defined benefit plans. The provision maintained by the Company is still measured based on the criteria that adopted after the decision to withdraw sponsorship. In the first quarter, the provision was increased based on the estimated costs of past services (Note 23), and was reclassified to non-current liabilities. Contingencies The description of the main contingent liabilities of the Company was presented in the 2013 annual financial statements, in Note 28. In the period ended June 30, 2014, there were no material events or changes in the previsions reported on December 31, 2013. Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2013 annual financial statements, in Note 29. (a) Capital Shares unit Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.95% 305,517,121 38.32% Petrobras 212,426,951 47.03% 75,259,779 21.81% 287,686,730 36.08% BNDESPAR 0.00% 40,102,837 11.62% 40,102,837 5.03% ADR (i) 0.00% 34,191,744 9.91% 34,191,744 4.29% Other 12,907,078 2.86% 115,111,262 33.37% 593,818 100.00% 128,612,158 16.13% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Dividends The Annual Shareholders’ Meeting held on April 9, 2014 approved the declaration of dividends in the amount of R$ 482,593, the payment of which started to be paid on April 22, 2014, of which R$ 273,796 was paid to holders of common shares and R$ 208,437 and R$ 360 to holders of class A and class B preferred shares, respectively. 53 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Other comprehensive income - shareholders' equity Parent company and consolidated Defined Foreign Additional Deemed benefit currency Loss indexation of cost of plan actuarial Fair value translation on interest PP&E PP&E Gain (loss) of hedge adjustment in subsidiary (i) (i) (ii) (iii) (iv) (v) Total At December 31, 2012 299,305 20,207 37,158 337,411 Additional indexation Realization by depreciation or write-off assets (20,634) IR and CSL 7,016 7,016 Deemed cost of jointly-controlled investment - Realization by depreciation or write-off assets (733) (733) IR and CSL 249 249 Foreign sales hedge - Exchange rate (1,517,598) (1,517,598) IR and CSL 515,983 515,983 Loss on interest in subsidiary - (1,994) (1,994) Foreign currency translation adjustment - 99,728 99,728 At June 30, 2013 285,687 19,723 136,886 At December 31, 2013 272,069 19,240 242,407 Additional indexation Realization by depreciation or write-off assets (16,026) IR and CSL 2,406 2,406 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (732) (732) IR and CSL 250 250 Foreign sales hedge Exchange rate 946,688 946,688 IR and CSL (321,874) (321,874) Fair value of Cash flow hedge Change in fair value 3,904 3,904 Transfer to result (720) (720) IR and CSL (10,739) (10,739) Foreign currency translation adjustment (87,836) (87,836) At June 30, 2014 258,449 18,758 154,571 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 54 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Earnings per share The information related to the earnings per share of the Company was presented in its 2013 annual financial statements, in Note 30. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Note Jun/2014 Jun/2013 2.1.1(b) Revised Profit for the period attributed to Company's shareholders 101,920 Distribution of dividends attributable to priority: Preferred shares class "A" 208,437 101,744 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") Preferred shares class "B" 360 176 208,797 101,920 Distribution of the remaining results to common shares Distribution of plus income, by class Common shares 29,064 Preferred shares class "A" 22,126 Ações preferenciais classe "A" potencialmente conversíveis (na razão de 2 ações classe "B" para cada ação classe "A") 51,190 Reconciliation of income available for distribution, by class (numerator): Common shares 302,860 Preferred shares class "A" 230,563 101,744 Preferred shares class "B" 360 176 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 533,783 101,920 Weighted average number of shares, by class (denominator): Common shares 451,668,652 Preferred shares class "A" 343,848,120 343,848,120 Preferred shares class "B" 593,818 593,818 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 796,110,590 344,441,938 Profit (loss) per share (in R$) Common shares 0.6705 Preferred shares class "A" 0.6705 0.2959 Preferred shares class "B" 0.6062 0.2964 55 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Net sales revenues The information on net sales revenue was presented in the 2013 annual financial statements of the Company, in Note 31. Consolidated Parent company Note Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Sales revenue Domestic market 16,579,765 14,847,261 11,441,273 10,321,698 Foreign market 9,616,078 7,874,635 3,349,306 3,239,042 26,195,843 22,721,896 14,790,579 13,560,740 Sales deductions Taxes (3,328,430) (3,272,251) (2,022,847) (2,111,683) Sales returns and other (171,678) (201,231) (103,059) (140,733) (3,500,108) (3,473,482) (2,125,906) (2,252,416) Net sales revenue 22,695,735 19,248,414 12,664,673 11,308,324 Other operating income (expenses) – Consolidated In the period ended June 30, 2014, the main effects on this item were as follows: · Gain from divestment of DAT (Note 1(a)): Amount Value of Sales 315,000 Cost value of the investment at the date of disposal Gain on disposal 277,338 · Expense with additional provision accrued for the Petros Plans in the amount of R$65,000 (Note 18(a)). 56 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Financial results The information on financial results was presented in the 2013 annual financial statements of the Company, in Note 34. Consolidated Parent company Note Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Financial income Interest income 131,068 117,738 118,060 111,664 Monetary variations 22,756 7,779 22,051 7,332 Exchange rate variations (113,059) 244,433 (257,594) 196,988 Other 20,979 83,563 15,608 37,302 61,744 453,513 353,286 Financial expenses Interest expenses (576,717) (525,942) (550,926) (498,865) Monetary variations (163,128) (147,454) (163,500) (146,693) Exchange rate variations 140,594 (47,382) 250,367 10,647 Inflation adjustments on fiscal debts (57,614) (104,944) (46,090) (44,775) Tax expenses on financial operations (6,805) (14,312) (3,541) (9,542) Discounts granted (55,792) (38,169) (25,411) (15,619) Loans transaction costs - amortization (16,109) (2,987) (2,984) (163) Adjustment to present value - appropriation (295,442) (292,373) (226,167) (168,876) Other (68,604) (59,404) (35,169) (17,524) Consolidated Parent company Note Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Interest income - origins by application type Held for sale 13,287 4,596 13,287 4,596 Loans and receivables 64,541 45,706 60,866 42,742 Held-to-maturity 16,919 11,728 16,919 9,947 94,747 62,030 91,072 57,285 Other assets not classifiable 36,321 55,708 26,988 54,379 Total 131,068 117,738 118,060 111,664 57 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Expenses by nature The information on expenses by nature was presented in the 2013 annual financial statements of the Company, in Note 35. Consolidated Parent company Note Jun/2014 Jun/2013 Jun/2014 Jun/2013 2.1.1(b) Revised Classification by nature: Raw materials other inputs (17,301,232) (14,585,362) (9,566,691) (8,428,947) Personnel expenses (1,053,411) (909,747) (635,595) (543,676) Outsourced services (810,617) (747,250) (457,863) (409,049) Tax expenses (6,358) (4,053) (3,122) (1,835) Depreciation, amortization and depletion (993,645) (962,869) (620,242) (603,005) Freights (708,934) (733,237) (451,087) (465,696) Other expenses (58,199) (305,604) 62,497 (187,873) Total Classification by function: Cost of products sold (19,924,421) (17,144,235) (11,200,186) (9,988,118) Selling and distribution (551,200) (497,238) (323,780) (294,515) General and administrative (564,740) (501,730) (360,304) (310,183) Research and development (67,018) (51,241) (44,664) (38,941) Other operating income (expenses), net (53,678) 256,831 (8,324) Total 58 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Segment information The information by segment was presented in the 2013 annual financial statements, in Note 36. Jun/2014 Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem Note petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 12,660,681 8,899,048 1,330,720 3,983,307 426,764 27,300,520 138,748 27,439,268 (4,743,533) 22,695,735 Cost of products sold (11,572,694) (7,607,747) (1,243,347) (3,733,551) (357,928) (24,515,267) (126,546) (24,641,813) 4,717,392 (19,924,421) Gross profit 1,087,987 1,291,301 87,373 249,756 68,836 2,785,253 12,202 2,797,455 (26,141) 2,771,314 Operating expenses Selling, general and distribution expenses (446,267) (90,491) (150,204) (46,950) (1,054,790) (41,449) (86,719) (1,182,958) (1,182,958) Results from equity investments 586 586 586 Other operating income (expenses), net (13,777) 25,578 1,601 (4,511) 216,918 1,488 (43,423) 174,983 174,983 (112,851) (460,044) (64,913) (148,603) (51,461) (837,872) (39,961) (129,556) (1,007,389) (1,007,389) Operating profit (loss) 975,136 831,257 22,460 101,153 17,375 1,947,381 1,790,066 1,763,925 Jun/2013 2.1.1(b) Revised Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 12,012,422 7,928,361 1,266,851 3,170,811 429,631 24,808,076 46,942 24,855,018 (5,606,604) 19,248,414 Cost of products sold (11,113,942) (6,956,871) (1,157,013) (3,036,140) (362,530) (22,626,496) (52,093) (22,678,589) 5,534,354 (17,144,235) Gross profit 898,480 971,490 109,838 134,671 67,101 2,181,580 (5,151) 2,176,429 (72,250) 2,104,179 Operating expenses Selling, general and distribution expenses (398,535) (78,996) (126,863) (47,241) (894,000) (20,197) (136,012) (1,050,209) (1,050,209) Results from equity investments (3,194) (3,194) (3,194) Other operating income (expenses), net 34 958 48 480 (12,826) (2,753) (38,099) (53,678) (53,678) (256,711) (398,501) (78,038) (126,815) (46,761) (906,826) (22,950) (177,305) (1,107,081) (1,107,081) Operating profit (loss) 641,769 572,989 31,800 7,856 20,340 1,274,754 1,069,348 997,098 59 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Subsequent events Braskem S.A. has fully and unconditionally guaranteed the obligations of Braskem Finance, Braskem Austria Finance and Braskem America Finance, 100-percent-owned finance subsidiaries of Braskem, under indentures pursuant to which debt securities have been issued and may be issued in the future. There are no significant restrictions on the ability of Braskem to obtain funds from Braskem Finance, Braskem Austria Finance or Braskem America Finance. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 6 , 2014 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
